OPINION OF THE COURT BY
FREAR, C.J.
The question is solely one of valuation of a residence lot, exclusive of improvements, having a frontage of 400 feet on each of the parallel streets Pensacola and Piikoi in Honolulu, and a depth of 600 feet from street to street. The taxpayer returned it at $20,000, the assessor assessed it at $30,000 and the tax appeal court on the taxpayer’s appeal placed the value at $24,000, from which valuation the assessor now appeals.
The lot slopes down from Pensacola street towards Piikoi street. It was assessed at $35,000 the year before, but on appeal the tax appeal court reduced the valuation to $30,000. Five experts testified, placing the valuation at amounts ranging from $19,200 to about $30,000. The assessor also testified that the land was worth $30,000i It was shown also that certain lots of smaller area and different shapes and surroundings in that general section of the city had been sold, returned or assessed at higher prices per square foot.
The burden is on the appellant to show that the decision of the tax appeal court was erroneous. There might well be considerable difference of opinion as to the value of this lot. The tax appeal court, consisting of three men who had had much to do with real estate values, placed the valuation at $24,000 *426after hearing the evidence. We cannot say on the evidence that that valuation was erroneous, and accordingly it is affirmed.
M. F. Prosser, Deputy Attorney General, and E. C. Peters, Attorney General, on the assessor’s brief. • <
Thompson & Clemons on the taxpayer’s brief.